TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00021-CV



                           Hi Tech Luxury Imports, LLC, Appellant

                                                v.

                               Townsend L. Morgan, Jr., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
      NO. D-1-GN-18-002579, HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                                              ORDER


PER CURIAM

               On March 6, 2019, we granted in part appellant’s emergency motion to stay all

proceedings in the district court below, temporarily stayed the proceedings pending further order

of this Court, and requested a response from appellee. Having now received and considered that

response, we lift the stay order.

               It is ordered April 1, 2019.



Before Justices Goodwin, Baker, and Triana